September 6, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
               TEXAS MUTUAL INSURANCE COMPANY, Appellant

NO. 14-11-00131-CV                        V.

                          RONALD JERROLS, Appellee
                             ____________________
       This cause, an appeal from the judgment in favor of appellee, RONALD
JERROLS, signed 02.08.2011, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s opinion.

       We order each party to pay their own costs incurred in this appeal. We further
order this decision certified below for observance.